Case: 12-40386       Document: 00512105450         Page: 1     Date Filed: 01/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 8, 2013
                                     No. 12-40386
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS ANTONIO ALVAREZ-VASQUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:09-CR-2126-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Carlos Antonio Alvarez-Vasquez (Alvarez) appeals the 10-month prison
sentence he received following the revocation of his term of supervised release.
Alvarez contends that the district court plainly erred when it denied him an
opportunity to allocute before his revocation sentence was imposed.
       This Court must examine the basis of its jurisdiction on its own motion if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Alvarez’s reply
brief was filed on October 29, 2012. Subsequently, on December 13, Alvarez was

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40386         Document: 00512105450         Page: 2    Date Filed: 01/08/2013

                                       No. 12-40386

released from prison after he completed serving the instant sentence that was
imposed upon the revocation of his supervised release.                   Once a criminal
defendant has served his sentence, there must still be a “concrete and continuing
injury” to satisfy the case-or-controversy requirement of Article III. Spencer v.
Kemna, 523 U.S. 1, 7 (1998). Alvarez has served his sentence, and it “cannot be
undone.” Id. at 8. When the district court revoked Alvarez’s term of supervised
release, it did not impose a further term of supervised release. Thus, there are
no consequences stemming from the completed sentence that would constitute
a “concrete and continuing injury” under Article III. Id. at 7-8. This Court has
dismissed as moot appeals in which a defendant challenges an order revoking
supervised release when the defendant has served the sentence and there is no
further term of supervised release. United States v. Kline, 454 F. App’x 372 (5th
Cir. 2011); United States v. Johnson, 210 F. App’x 360 (5th Cir. 2006).1
Because the appeal has become moot, we lack appellate jurisdiction and
DISMISS the appeal.
      APPEAL DISMISSED.




      1
          The parties have notified the Court that they agree that the appeal has become moot.

                                              2